 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
 8                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 9

10   TONY J. JACKSON,                                  CASE NO. C18-5657 BHS

                              Petitioner,              ORDER GRANTING
11
            v.                                         PETITIONER'S MOTION FOR
12                                                     RECONSIDERATION, VACATING
     UNITED STATES OF AMERICA,                         JUDGMENT, AND RENOTING
13                                                     PETITION
                              Respondent.
14

15          This matter comes before the Court on the Petitioner Tony Jackson’s (“Jackson”)
16   motion for reconsideration. Dkt. 17.
17          On January 14, 2019, the Court dismissed Jackson’s petition for lack of
18   jurisdiction because the Court deemed it a second or successive petition. Dkt. 14. The
19   factual predicate for Jackson’s claim is his co-defendant’s plea bargain, which did not
20   occur until after Jackson’s first petition became final. Id.
21          On February 7, 2019, Jackson filed the instant motion arguing that his petition is a
22   second-in-time petition because the factual predicate of the claim did not occur until after


     ORDER - 1
 1   his first petition was denied. Dkt. 17. On April 2, 2019, the Court requested a response

 2   from the Government. Dkt. 19. On April 12, 2019, the Government responded. Dkt. 20.

 3   On April 22, 2019, Jackson replied. Dkt. 21.

 4          While the Ninth Circuit has held that “[p]risoners may file second-in-time

 5   petitions based on events that do not occur until a first petition is concluded,” it seemed

 6   that the exception only applied to certain specific issues. United States v. Buenrostro,

 7   638 F.3d 720, 725 (9th Cir. 2011) (“petitions relating to denial of parole, revocation of a

 8   suspended sentence, and the like because such claims were not ripe for adjudication at the

 9   conclusion of the prisoner’s first federal habeas proceeding.”) (citing multiple

10   authorities). However, in Brown v. Muniz, 889 F.3d 661, 667 (9th Cir. 2018), cert.

11   denied sub nom. Brown v. Hatton, 139 S. Ct. 841 (2019), the Ninth Circuit cited

12   Buenrostro for the broad proposition that a petition is not “second or successive if the

13   factual predicate for the claim accrued only after the time of the initial petition.” 889

14   F.3d at 667 (citing Buenrostro, 638 F.3d at 725–26).

15          In this case, Jackson has established that the factual predicate for his claim did not

16   accrue until after the district court denied his first petition. Thus, reconsideration is

17   warranted. The Government, however, argues that even a “second-in-time” petition

18   requires certification by the Ninth Circuit. Dkt. 20 at 2–3 (citing Buenrostro, 638 F.3d at

19   723). The Court disagrees. “[T]he term ‘second or successive’ is not to be taken literally

20   but is ‘informed by’ the abuse-of-the-writ doctrine.” Buenrostro, 638 F.3d at 723

21   (quoting United States v. Lopez, 577 F.3d 1053, 1063 n.8 (9th Cir. 2009), cert. denied,

22   559 U.S. 984 (2010)). That doctrine precluded review of a claim “if the petitioner had a


     ORDER - 2
 1   full and fair opportunity to raise the claim in the prior application . . . .” Magwood v.

 2   Patterson, 561 U.S. 320, 345 (2010) (Kennedy, J., dissenting). Petitioners do not have

 3   such an opportunity “where the claim was not yet ripe at the time of the first petition . . .

 4   .” Id. (citing Panetti v. Quarterman, 551 U.S. 930, 947 (2007)). Under this definition or

 5   interpretation of “second or successive,” a second-in-time petition based on a factual

 6   predicate that occurred after the denial of a first petition is not a second or successive

 7   petition. Therefore, the Court concludes that Jackson’s petition is not a second or

 8   successive petition.

 9          Finally, the Government disputes the Court’s reluctance to transfer a second or

10   successive petition to the Ninth Circuit per Circuit Rule 22-3(a). To further clarify the

11   Court’s position, that rule is not intended for petitions in which the parties dispute

12   whether it is a second or successive petition. To resolve such a dispute, the Court must

13   make a legal determination subject to de novo review and consider issuing a certificate of

14   appealability. See Richey v. Obenland, C13-5231 BHS, 2013 WL 4054589, at *1 (W.D.

15   Wash. Aug. 12, 2013), vacated and remanded sub nom. Richey v. Sinclair, 585 Fed.

16   Appx. 636 (9th Cir. 2014). Therefore, the Court declines to transfer any disputed second

17   or successive petition.

18          In sum, Jackson has established a manifest error of law in the Court’s prior order.

19   Local Rules W.D. Wash. LCR 7(h)(1). The Court GRANTS Jackson’s motion and

20   VACATES the prior order and judgment, Dkts. 14, 15. Although the Government

21   provided some substantive response, it may file an additional substantive response no

22


     ORDER - 3
 1   later than June 28, 2019. Jackson may reply no later than July 19, 2019. The Clerk shall

 2   note Jackson’s petition for consideration on the Court’s July 19, 2019 calendar.

 3         IT IS SO ORDERED.

 4         Dated this 12th day of June, 2019.

 5

 6

 7
                                                A
                                                BENJAMIN H. SETTLE
                                                United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
